DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 8, 11, 14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeidi et al. (U.S. 9,041,192).
Regarding Claim 1, Saeidi et al. discloses a semiconductor package, comprising: 
a package substrate including a top surface (substrate 308, Figure 13); 
a semiconductor die mounted directly on the package substrate (die 304/318/316, Figure 13); 
an integrated heat spreader mounted on the package substrate, wherein the integrated heat spreader includes a top wall over the semiconductor die and a sidewall between the top wall and the top surface, and wherein the semiconductor die is separated from the sidewall by an overhang gap (heat spreader 302, Figure 13); 
a sealant bridge within the overhang gap between the top wall and the top surface (sealant bridge 1304, Figure 13); and 
a die side component (DSC) mounted directly on the package substrate within the overhang gap, wherein the sealant bridge is on the DSC and extends between the top wall and the DSC, and wherein the sealant bridge is further on at least a portion of a sidewall of the DSC (DSC 1302/1304, Figure 13. Please note that a top surface of the DSC is a sidewall; the term “a sidewall” is broader than the term “a sidewall perpendicular to the top surface”).  
Regarding Claim 5, Saeidi et al. further discloses that the DSC is a non-functional component (stiffener 1302/1304, Figure 13).  
Regarding Claim 7, Saeidi et al. further discloses that the semiconductor die includes a lateral perimeter, and wherein the sealant bridge extends laterally around a portion of the lateral perimeter (die 304, sealant bridge 1304, Figure 14).  
Regarding Claim 8, Saeidi et al. further discloses that the sealant bridge extends laterally around an entirety of the lateral perimeter (die 304, sealant bridge 1304, Figure 14).  
Regarding Claim 11, Saeidi et al. discloses a semiconductor package assembly, comprising: 
a printed circuit board (Column 10, Lines 16-23); and 
a semiconductor package mounted on the printed circuit board (Package 1300, Figure 13), the semiconductor package including a package substrate including a top surface (substrate 308, Figure 13), a semiconductor die mounted directly on the package substrate (die 304/316, Figure 13), an integrated heat spreader mounted on the package substrate (heat spreader 302, Figure 13), wherein the integrated heat spreader includes a top wall over the semiconductor die and a sidewall between the top wall and the top surface, and wherein the semiconductor die is separated from the sidewall by an overhang gap, and a sealant bridge within the overhang gap between the top wall and the top surface (sealant bridge 1304, Figure 13), and the semiconductor package further comprising a die side component (DSC) mounted directly on the package substrate within the overhang gap (DSC 1302/1304, Figure 13), wherein the sealant bridge is on the DSC and extends between the top wall and the DSC, and wherein the sealant bridge is further on at least a portion of a sidewall of the DSC (DSC 1302/1304, Figure 13. Please note that a top surface of the DSC is a sidewall; the term “a sidewall” is broader than the term “a sidewall perpendicular to the top surface”). 
Regarding Claim 14, Saeidi et al. further discloses that the DSC is a non-functional component (stiffener 1302/1304, Figure 13).  
Regarding Claim 16, Saeidi et al. discloses a method, comprising: 
mounting a semiconductor die directly on a package substrate, wherein the package substrate includes a top surface (die 304/316, substrate 308, Figure 13); 
mounting a die side component (DSC) directly on the top surface of the package substrate (DSC 1302/1304, Figure 13), 
depositing a sealant bridge over the top surface (sealant bridge 1304, Figure 13); and 
mounting an integrated heat spreader on the package substrate, wherein the integrated heat spreader includes a top wall over the semiconductor die and a sidewall between the top wall and the top surface (heat spreader 302, Figure 13), and wherein the sealant bridge is within an overhang gap between the semiconductor die and the sidewall, and between the top wall and the top surface, wherein the sealant bridge is on the DSC and extends between the top wall and the DSC, and wherein the sealant bridge is further on at least a portion of a sidewall of the DSC (DSC 1302/1304, Figure 13. Please note that a top surface of the DSC is a sidewall; the term “a sidewall” is broader than the term “a sidewall perpendicular to the top surface”).  
Regarding Claim 19, Saeidi et al. further discloses that depositing the sealant bridge includes forming a sealant bead laterally around the semiconductor die (die 304, sealant bridge 1304, Figure 14). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (U.S. 9,041,192) as applied to claim 1 above, and further in view of Lee (U.S. 9,257,418).
Regarding Claim 3, Saeidi et al. discloses the limitations of claim 1 as discussed above, but does not explicitly disclose that the DSC is a functional electronic component. Lee discloses a similar device wherein a package comprising a package substrate, semiconductor chip, integrated heat spreader with a top and side wall, and sealant bridge further comprises a functional electronic component as a DSC (package substrate 100, chip 110, heat spreader 130, DSC 150, sealant bridge 152, Figure 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include a functional electronic component as a DSC in Saeidi et al. in view of Lee in order to increase signal processing capabilities (Lee, Column 1, Lines 22-26).
Regarding Claim 4, Saeidi et al. in view of Lee further discloses that the functional electronic component is a capacitor (Lee, Column 4, Lines 1-5).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (U.S. 9,041,192) as applied to claim 1 above, and further in view of Lee et al. (U.S. 8,791,562).
Regarding Claim 6, Saeidi et al. discloses the limitations of claim 1 as discussed above, but does not explicitly disclose that the DSC is encapsulated between the sealant bridge and the top surface.  Lee et al. discloses a similar device wherein a DSC is encapsulated between a sealant bridge and a top surface of a package substrate (DSC 310, encapsulant 330, sealant bridge 460, package substrate 112, heat spreader 440, Figure 10).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to encapsulate the DSC between the sealant bridge and the top surface in Saeidi et al. in view of Lee et al. in order to prevent electrical deterioration of the package (Lee et al., Column 9, Lines 6-10).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (U.S. 9,041,192) as applied to claim 1 above, and further in view of Romig (U.S. 2009/0127700).
Regarding Claim 9, Saeidi et al. discloses the limitations of claim 1 as discussed above, but does not explicitly disclose a satellite chip mounted on the package substrate within the overhang gap, wherein the sealant bridge extends between the top wall and the satellite chip. Romig discloses a similar device wherein a die and a satellite chip are mounted on a package substrate under a sealant bridge and heat spreader, wherein the sealant bridge extends between a top wall of the heat spreader and the satellite chip (package substrate 102, die 120, satellite chip 110, sealant bridge 126, heat spreader 130, Figure 5b).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to further include a  satellite chip mounted on the package substrate within the overhang gap, wherein the sealant bridge extends between the top wall and the satellite chip in Saeidi et al. in view of Romig in order to make more power devices without requiring more space (Romig, Paragraph 2).
Regarding Claim 10, Saeidi et al. in view of Romig further discloses that the satellite chip includes a stiffener mounted on a patch substrate, and wherein the sealant bridge extends between the top wall and the stiffener (Romig, stiffener 570, substrate 110, sealant bridge 126, Figure 5b).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (U.S. 9,041,192) as applied to claim 11 above, and further in view of Lee (U.S. 9,257,418).
Regarding Claim 13, Saeidi et al. discloses the limitations of claim 11 as discussed above, but does not explicitly disclose that the DSC is a functional electronic component. Lee discloses a similar device wherein a package comprising a package substrate, semiconductor chip, integrated heat spreader with a top and side wall, and sealant bridge further comprises a functional electronic component as a DSC (package substrate 100, chip 110, heat spreader 130, DSC 150, sealant bridge 152, Figure 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include a functional electronic component as a DSC in Saeidi et al. in view of Lee in order to increase signal processing capabilities (Lee, Column 1, Lines 22-26).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (U.S. 9,041,192) as applied to claim 11 above, and further in view of Chao (U.S. 7,944,046).
Regarding Claim 15, Saeidi et al. discloses the limitations of Claim 11 as discussed above but does not explicitly disclose a satellite chip mounted on the package substrate within the overhang gap, wherein the sealant bridge extends between the top wall and the satellite chip.  Chao discloses a similar device wherein a chip, DSC, and satellite chip are mounted on a package substrate underneath a sealant bridge and integrated heat spreader (package substrate 310, chip 320, DSC 760, satellite chip 330, sealant bridge 350/720/730, heat spreader 710, Figure 3). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include a satellite chip mounted on the package substrate within the overhang gap, wherein the sealant bridge extends between the top wall and the satellite chip in Saeidi et al. in view of Chao in order to increase integration, enhance function, and reduce form in a single package (Chao, Column 1, Lines 16-26).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (U.S. 9,041,192) as applied to claim 16 above, and further in view of Lee (U.S. 9,257,418).
Regarding Claim 18, Saeidi et al. discloses the limitations of claim 16 as discussed above, but does not explicitly disclose that the DSC is a functional electronic component. Lee discloses a similar device wherein a package comprising a package substrate, semiconductor chip, integrated heat spreader with a top and side wall, and sealant bridge further comprises a functional electronic component as a DSC (package substrate 100, chip 110, heat spreader 130, DSC 150, sealant bridge 152, Figure 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include a functional electronic component as a DSC in Saeidi et al. in view of Lee in order to increase signal processing capabilities (Lee, Column 1, Lines 22-26).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (U.S. 9,041,192) as applied to claim 16 above, and further in view of Chao (U.S. 7,944,046).
Regarding Claim 20, Saeidi et al. discloses the limitations of Claim 16 as discussed above but does not explicitly disclose a satellite chip mounted on the package substrate within the overhang gap, wherein the sealant bridge extends between the top wall and the satellite chip.  Chao discloses a similar device wherein a chip, DSC, and satellite chip are mounted on a package substrate underneath a sealant bridge and integrated heat spreader (package substrate 310, chip 320, DSC 760, satellite chip 330, sealant bridge 350/720/730, heat spreader 710, Figure 3). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include a satellite chip mounted on the package substrate within the overhang gap, wherein the sealant bridge extends between the top wall and the satellite chip in Saeidi et al. in view of Chao in order to increase integration, enhance function, and reduce form in a single package (Chao, Column 1, Lines 16-26).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 16  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891